DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2022 has been entered. 

Response to Amendments and Arguments
Regarding the rejection under 35 U.S.C. §112(a), applicant deleted a limitation which was not adequately supported by the original disclosure. The rejection under §112(a) has been withdrawn. 

Regarding the rejection under 35 U.S.C. §103, applicant substantially amended independent claims 1 and 10 by adding specific limitations. After performing an update search, the examiner agreed that a claimed invention defined by each of independent claims is sufficient to distinguish with prior art of the record. The rejection under §103 has been withdrawn.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Richard R. Peters (Reg. 61,441) on 06/02/2022. 

Please replace all prior versions, and listing of claims in the application with the listing of claims below:

1. (Currently Amended) A computerized method useful for implementing a language neutral virtual assistant comprising: 
providing a language detector, wherein the language detector comprises one or more trained language classifiers;
with the language detector identifying a language of an incoming message from a user to an artificially intelligent (AI) personal assistant;
receiving an incoming message to the AI personal assistant;
normalizing the incoming message, wherein the normalizing the incoming message comprises a set of spelling corrections and a set of grammar corrections;
translating the incoming message to a specified language with a specified encoding process and a specified decoding process;
providing an AI personal assistant engine that comprise an artificial intelligence which conducts a conversation via auditory or textual methods, wherein the AI personal assistant engine provides outputs a response translator; 
providing a response translator that uses the AI personal assistant engine output to provide a response to the user;
wherein the encoding process comprises:
 obtaining a language text of the incoming message and converting the language text to a language vector,
wherein the decoding processes comprises receiving the language vector and converting the language vector into a normalized language, and
wherein the language text of the incoming message comprises a hybrid language of two or more standardized languages;
managing the response that returns to the user a single representation response, wherein the single representation response is dynamically switched to provide information of how the AI personal assistant responds to the user in different languages;
identifying a language by developing a language neutral machine-learning (ML) model for a representation of a set of training data associated with each intent;
implementing a supervised ML an AI personal assistant performance in an analytics screen and provides appropriate feedback; and
providing a reusable vertical AI model, wherein the reusable vertical AI model is used as a starting point for a development of AI personal assistant specific to a specified domain.

2. (Cancelled).
3. (Cancelled).
4. (Cancelled).

5. (previously presented) The computerized method of claim 1, the AI personal assistant engine refines the output to refine the translation of the incoming message.

6. (Cancelled).
7. (Cancelled).
8. (Cancelled).

9. (Currently Amended) The computerized method of claim 1, 

10. (Currently Amended) A computer system useful for implementing a language neutral virtual assistant comprising: 
a processor;
a memory containing instructions when executed on the processor, causes the processor to perform operations that: 
provide a language detector, wherein the language detector comprises one or more trained language classifiers;
with the language detector, identify a language of an incoming message from a user to an artificially intelligent (AI) personal assistant;
receive an incoming message to the AI personal assistant;
normalize the incoming message, wherein the normalization the incoming message comprises a set of spelling corrections and a set of grammar corrections;
translate the incoming message to a specified language with a specified encoding process and a specified decoding process;
provide an AI personal assistant engine that comprise an artificial intelligence which conducts a conversation via auditory or textual methods, wherein the AI personal assistant engine provides outputs a response translator; 
provide a response translator that uses the AI personal assistant engine output to provide a response to the user;
obtain a language text of the incoming message and converting the language text to a language vector;
wherein the decoding processes comprises receiving the language vector and converting the language vector into a normalized language;
wherein the language text of the incoming message comprises a hybrid language of two or more standardized languages;
identifying a language by developing a language neutral machine-learning (ML) model for a representation of a set of training data associated with each intent;
implementing a supervised ML an AI personal assistant performance in an analytics screen and provides appropriate feedback; and
providing a reusable vertical AI model, wherein the reusable vertical AI model is used as a starting point for a development of AI personal assistant specific to a specified domain.

11. (Cancelled).
12. (Cancelled).
13. (Cancelled).

14. (previously presented) The computerized system of claim 10, the AI personal assistant engine refines the output to refine the translation of the incoming message.



Allowable Subject Matter
Claims 1, 5, 9, 10 and 14 are allowed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIALONG HE/Primary Examiner, Art Unit 2659